Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 30 December 2021 has been entered. Claims 1-20 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 1 October 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The Applicant’s amendments to claims 10 and 12 have rendered the priority issues raised in the Non-Final Office Action mailed 1 October 2021 moot.
Drawings
To the extent that the term “coil” encompasses an arc forming an angle of less than 360 degrees (e.g., to the extent that the term “coil” encompasses an arc of 180 degrees; note that this issue is discussed in more detail in the Claim Rejections -- 35 USC 112 section below), the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. As shown in the present drawings, each fixed end “140” of the spring “58” defines an arc of approximately 180 degrees as can be seen in Fig. 5. As a result of the fixed ends “140” forming arcs, the spring “58” has two coils. Therefore, the features of “wherein the spring does not have a coil” as recited in claim 1, “wherein the arcuate shaped spring does not have a coil” as recited in claim 11, and “such that the arcuate shaped spring does not have a coil” as recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Interpretation
As set forth in paragraph 22 of the present specification, positional terms such as upper, lower, forward, and rearward are interpreted with respect to an apparatus oriented as shown in Fig. 1 of the present drawings.
Double Patenting
Each of present claims 1, 11, and 19 includes a limitation that the spring “does not have a coil”. As a result of this limitation in present claims 1, 11, and 19, the present claims are not subject to any double patenting rejection. However, in view of the recitation of “a coil” being indefinite as explained below in the Claim Rejections – 35 USC 112 section, the examiner will re-assess the applicability of double-patenting following any amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Initially, indefiniteness issues related to the recitations of “coil” in claims 1, 11, and 19 are discussed below. However, to the extent that the term “coil” as recited in claims 1, 11, and 19 encompasses an arc forming an angle of less than 360 degrees (e.g., to the extent that the term “coil” encompasses an arc of 180 degrees), the recitations of “wherein the spring does not have a coil” as recited in claim 1, “wherein the arcuate shaped spring does not have a coil” as recited in claim 11, and “such that the arcuate shaped spring does not have a coil” as recited in claim 19 each introduce new matter. As disclosed in the present application as originally filed, each fixed end “140” of the spring “58” defines an arc of approximately 180 degrees as can be seen in Fig. 5. As a result of the fixed ends “140” 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the spring does not have a coil”, claim 11 recites, “wherein the arcuate shaped spring does not have a coil”, and claim 19 recites “such that the arcuate shaped spring does not have a coil”. These recitations are indefinite because the intended meaning of “coil” is unclear. The present application fails to explicitly define the term “coil”. The plain and ordinary meaning of “coil” includes a series of loops and a single loop of such a coil. However, the present application is a continuation of application 15/683,265, which has issued as US Pat. No. 10,322,517. Claim 20 of US Pat. No. 10,322,517 recites, “the spring base comprising two fixed ends each comprising a coil with at least 180 degrees of arc” (emphasis added). Thus, in the 15/683,265 parent application, the Applicant describes the exact same structure as disclosed in the present application as including two coils with at least 180 degrees of arc. Thus, it is unclear what is required for a structure to be considered as a “coil”. If the plain and ordinary meaning of the term is applied, then a coil requires a series of loops or a single loop of such a coil, such that an arc of less than 360 degrees cannot be considered a “coil”. On the other hand, the Applicant’s own use of the term “coil” in a parent application permits a “coil” to be an arc of less than 360 degrees. Therefore, it is unclear what is required for a structure to be considered as a “coil”. The Applicant is using the term “coil” to have two different meanings in view of claim 20 of US Pat. No. 10,322,517 and the present claims – the former expressly requires the spring to have fixed ends that each have a coil, whereas the latter expressly prohibits the spring from having a coil. The meaning 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 3,589,007 to Walton.
Regarding claim 1, Walton discloses a blade assembly for a hair cutting apparatus 25 comprising: 
a lower blade 48 having teeth extending along an edge of the lower blade 48 (see Fig. 9, relative to which the teeth extend along a left edge of the blade 48); 
an upper blade 49 having teeth extending along an edge of the upper blade 49 (see Fig. 8, relative to which the teeth extend along a left edge of the blade 49); 
a yoke 65 coupled to the upper blade 49 to reciprocate the upper blade 49 (see Figs. 5, 17, and 18; see also col. 4, lines 65-73); 
a spring 75 having a spring base (the base being between projections 76a and 76b in Fig. 7) and a spring arm (the spring 75 having two spring arms extending to the left from the spring base in Fig. 7), wherein the spring 75 does not have a coil (see Figs. 5 and 7 – the spring does not include even a 180 degree arc); and 
a spring retainer 27 comprising a guide base (the guide base being the portion of retainer 27 including bosses 76a and 76b in Fig. 7 -- the guide base includes the bottom wall of the retainer 27 
Regarding claim 2, Walton discloses that the spring retainer 27 further comprises a cross-portion 37 extending parallel to the edge of the lower blade 48 (see Fig. 5 – both structures extend into and out of the page, such that the structures are parallel), and wherein the guide base retains the spring base (see Fig. 7) and extends from the cross-portion 37 perpendicular to the edge of the lower blade 49 (the rightward extension of the guide base from the cross-portion 37 relative to Fig. 5 is perpendicular to the edge of the lower blade 49).  
Regarding claim 7, Walton disclose that the spring arm extends through a channel 77 of the yoke 65 (see Figs. 5, 18, and 21) and couples to the upper blade 49 (via the yoke 65; see Fig. 18), wherein the spring arm reciprocates with the upper blade 49 (see Fig. 18 and col. 5, lines 8-27; this feature is met because the upper blade 49 reciprocates per col. 3, lines 65-67, and the yoke 65 receiving the spring arms in the channels 77 results in the spring arms with the yoke 65 and thus with the upper blade 49).  
Regarding claim 8, Walton discloses that the yoke 65, the spring arm, and the upper blade 49 reciprocate over the lower blade 48, a cross-portion of the spring retainer 27 (this cross portion being the up-and-leftward angled portion of retainer 27 to the left of wall 37 relative to Fig. 5), and the spring base (see Fig. 5).  
Regarding claim 9, Walton discloses a peg 70 protruding from a bottom surface of the yoke 65 (see Fig. 18), the peg 70 being received in an aperture 71 of the upper blade 49 (see Fig. 18).  
Regarding claim 10, Walton discloses that the peg 70 received in the aperture 71 couples the yoke 65 to the upper blade 49 (see Fig. 18; see also col. 5, lines 2-4).  
Regarding claim 11, Walton discloses a blade assembly for a hair cutting apparatus 25, the blade assembly comprising: 

an upper blade 49 having teeth extending along an edge of the upper blade 49 (see Fig. 8, relative to which the teeth extend along a left edge of the blade 49); 
a yoke 65 having a channel 77 (see Figs. 8 and 18), the yoke 65 coupled to the upper blade 49 to reciprocate the upper blade 49 (see Figs. 5, 17, and 18; see also col. 4, lines 65-73); 
an arcuate shaped spring 75 (the spring 75 having an ‘arcuate shape’ is evident from Fig. 7 – e.g., the spring arms have arc-shapes that curve toward one another; consistent with the present disclosure, the broadest reasonable interpretation of ‘arcuate shaped’ requires that the spring has some arcuate shape, but not necessarily that the entirety of the spring forms a single arc shape) having a spring base (the base being between projections 76a and 76b in Fig. 7) and a spring arm (the spring 75 having two spring arms extending to the left from the spring base in Fig. 7), wherein the spring arm is coupled to the channel 77 of the yoke 65 (see Fig. 18), wherein the arcuate shaped spring 75 does not have a coil (see Figs. 5 and 7 – the spring does not include even a 180 degree arc), and wherein the spring base is positioned above the lower blade 48 (see Fig. 5, where this feature is met when the apparatus 25 is oriented with the lower blade 48 at its bottom end with the lower blade 48 parallel to the horizontal direction); and 
a spring retainer 27 comprising a guide base (the guide base being the portion of retainer 27 including bosses 76a and 76b in Fig. 7 -- the guide base includes the bottom wall of the retainer 27 between the elements 37 and 36 in Fig. 5), wherein the spring retainer retains the arcuate shaped spring 75 (see Fig. 7 and col. 5, lines 11-16).  
Regarding claim 12, Walton discloses a peg 70 protruding from a bottom surface of the yoke 65 (see Fig. 18), the peg 70 being received in an aperture 71 of the upper blade 49 to couple the yoke 65 to the upper blade 49 (see Fig. 18; see also col. 5, lines 2-4).  
claim 15, Walton discloses that the spring retainer 27 is fastened to the lower blade 48 (see Fig. 5, where the fastening is via fasteners 87).  
Regarding claim 16, Walton discloses that the spring arm extends through the channel 77 of the yoke 65 (see Figs. 5, 18, and 21) and terminates in a free end (a left most end of each arm of the spring 75 relative to Fig. 7), wherein the spring arm reciprocates with the upper blade (see Fig. 18 and col. 5, lines 8-27; this feature is met because the upper blade 49 reciprocates per col. 3, lines 65-67, and the yoke 65 receiving the spring arms in the channels 77 results in the spring arms with the yoke 65 and thus with the upper blade 49) .  
Regarding claim 17, Walton discloses that the free end applies a downward biasing force on the yoke 65 (see col. 4, line 74 to col. 5, line 7) and slides forward and rearward within the channel 77 as the yoke 65 and the upper blade 49 reciprocate with respect to the lower blade 48 (this feature is evident from Figs. 7 and 18; since the spring base and portions of the arms are retained in a preset position by the bosses of the spring retainer 27 as can be seen in Fig. 7, the reciprocation of the spring arms causes the magnitude of extension of the spring arms measured only in a left-right direction relative to Fig. 7 to vary throughout the reciprocation due to the spring arm ends following a curved path, which produces the forward and rearward sliding).  
Regarding claim 18, Walton discloses that movement of the free end defines an arc in response to reciprocation of the upper blade 49 over the lower blade 48 (see Fig. 7 – this feature is met for the same reasons as described above in regards to claim 17).  
Regarding claim 19, Walton discloses a blade assembly for a hair cutting apparatus 25, the blade assembly comprising: 
a lower blade 48 having teeth extending along an edge of the lower blade 48 (see Fig. 9, relative to which the teeth extend along a left edge of the blade 48); 

a yoke 65 having a channel 77 (see Figs. 8 and 18), the yoke 65 coupled to the upper blade 49 to reciprocate the upper blade 49 (see Figs. 5, 17, and 18; see also col. 4, lines 65-73); 
an arcuate shaped spring 75 (the spring 75 having an ‘arcuate shape’ is evident from Fig. 7 – e.g., the spring arms have arc-shapes that curve toward one another; consistent with the present disclosure, the broadest reasonable interpretation of ‘arcuate shaped’ requires that the spring has some arcuate shape, but not necessarily that the entirety of the spring forms a single arc shape) having an arcuate shape between a spring base and a spring arm (see Fig. 7, where the base is between projections 76a and 76b in Fig. 7 and the spring arm extends to the left approximately perpendicular to the base, the arcuate shape is the curve at the junction of the base and arm), the spring arm extending through the channel 77 to form a free end of the spring arm (see Figs. 5, 18, and 21), wherein the arcuate shape couples the spring base to the spring arm such that the arcuate shaped spring 75 does not have a coil (see Fig. 7), and wherein the spring base is positioned above the lower blade (see Fig. 5); and
a spring retainer 27 comprising a guide base (the guide base being the portion of retainer 27 including bosses 76a and 76b in Fig. 7 -- the guide base includes the bottom wall of the retainer 27 between the elements 37 and 36 in Fig. 5), wherein the spring retainer retains the arcuate shaped spring 75 (see Fig. 7 and col. 5, lines 11-16).  
Regarding claim 20, Walton discloses that the spring arm slides forward and rearward within the channel 77 as the yoke 65 and the upper blade 49 reciprocate with respect to the lower blade 48 (see Figs. 5 and 7 – this feature is met because the right portion of the spring 75 including the spring base is constrained, such that the arc-shaped movement of the free ends of the spring arms – i.e., the left ends relative to Fig. 7 – results in the spring arms sliding forward and rearward within the channel 77).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0282550 A1 to Piwaron in view of US Pat. No. 3,589,007 to Walton.
Regarding claim 1, Piwaron discloses a blade assembly 14 (see Fig. 4) for a hair cutting apparatus (see Fig. 1), the blade assembly comprising: 
a lower blade 48 having teeth extending along an edge 76 of the lower blade 48 (see Fig. 4); 
an upper blade 52 having teeth extending along an edge 80 of the upper blade 52 (see Fig. 4); 
a yoke 68 coupled to the upper blade 52 to reciprocate the upper blade 52 (see Fig. 4 and paragraph 30); 
a spring 72 having a spring base and a spring arm (see the annotated portion of Fig. 4 below); and 
a spring retainer 60 comprising a guide base that retains the spring 72 (see the annotated Fig. 6 below; see also Fig. 9 showing this guide base as retaining the spring 72).  


    PNG
    media_image1.png
    406
    386
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    610
    683
    media_image2.png
    Greyscale

claim 2, Piwaron discloses that the spring retainer 60 further comprises a cross-portion extending parallel to the edge 76 of the lower blade 48 (see annotated Fig. 6 above; the parallel extension is evident from Fig. 4), and wherein the guide base retains the spring base (see Fig. 9) and extends from the cross-portion perpendicular to the edge 76. of the lower blade 48 (see annotated Fig. 6 – the vertical extension of the guide base is perpendicular to the edge 76)
Regarding claim 3, Piwaron discloses that the spring base is entrapped (see Fig. 9), and wherein the spring arm and the spring retainer 60 hold the lower and the upper blades 48 and 52 in an operational condition such that adjustment of the spring retainer 60 (e.g., the position of the spring retainer 60 is adjusted relative to the position of the lower blade 52) adjusts a gap between the edges 76 and 80 of the lower and the upper blades 48 and 52 while the upper and the lower blades 48 and 52 are held in the operational condition (compare Figs. 8 and 9).  
The spring of Piwaron has coil at each side of its base portion as can be seen in Fig. 4. As a result, Piwaron fails to disclose that the spring does not have a coil as required by claim 1.
Walton teaches a spring 75 having a spring base (the portion between the bosses 76a and 76b in Fig. 7) and a spring arm (the spring 75 has two spring arms extending left from the spring base relative to Fig. 7), and the spring 75 does not have a coil (see Fig. 7). Like the spring of Beutel, the spring of Walton performs the same function of biasing a yoke to urge an upper blade against a lower blade (see Walton at col. 4, line 74 to col. 5, line 7), and like the spring of Beutel, the spring of Walton includes the spring base being constrained while the spring arms extend from the spring base to bias the yoke (see Walton at Fig. 7).
Walton therefore provides evidence that a spring base of a spring for biasing a yoke toward a lower blade can be joined to spring arms without including a coil at the either of the junctions of the spring base and the spring arms, and that sufficient biasing force can be achieved even in the absence of a coil. Therefore, Walton suggests that the inclusion of a coil is not necessary, such that the inclusion of a coil appears to be a design choice where the shape of a spring can be selected to either include a coil or not include a coil at the junction of the spring base and spring arm. In view of Walton’s teachings, therefore, it would have been an obvious matter of design choice to make the portions of the spring of Piwaron at the junction of the spring base and the spring arms of whatever form or shape was desired or expedient, including by a shape having a coil and a shape not having a coil. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to one of ordinary skill in the art to select the shape of the spring of Piwaron to not have a coil at the junctions of the spring base and spring arms in view of the teachings of Walton.
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2002/0014010 A1 to Beutel et al. in view of US Pat. No. 3,589,007 to Walton.
Regarding claim 11, Beutel discloses a blade assembly (shown in Fig. 3) for a hair cutting apparatus (see Fig. 1), the blade assembly comprising: 
a lower blade 3 having teeth 40 extending along an edge of the lower blade 3 (see Fig. 3; the blade 3 is ‘lower’ than the blade 4 when the blade assembly is oriented as shown in Fig. 3); 
an upper blade 4 having teeth 42 extending along an edge of the upper blade 4 (see Figs. 3; the blade 4 is ‘upper’ compared to the blade 3 when the blade assembly is oriented as shown in Fig. 3); 
a yoke 70 having a channel (see Fig. 3; the channel is defined in part by the arm 56 of the yoke and receives the spring arm 76), the yoke 70 coupled to the upper blade 4 to reciprocate the upper blade 4 (see Figs. 3 and 7, with Fig. 7 showing engagement of a drive member 12 with a portion 71 of the yoke 70; see also paragraphs 48 and 56); 
an arcuate shaped spring 57 (the spring 57 is arcuate shaped when viewed from above, due to generally having a C-shape; alternatively, the spring 57 is arcuate shaped due to having at least some individual portion that is arcuate shaped, such as a portion at an end of the spring base 58) having a spring base 58 and a spring arm 76 (see Fig. 3), wherein the spring arm 76 is coupled to the 
a spring retainer 47/48/60 (note that the claim does not require the spring retainer to be a monolithic body, so the spring retainer can be interpreted to include multiple parts that are fixably joined to one another) comprising a guide base 48 and 60, wherein the spring retainer 47/48/60 retains the arcuate shaped spring 57 (see Fig. 3; for the same reasons as explained above in regards to the spring retainer, the guide base can be interpreted to include multiple parts that are fixably joined to one another).  
Regarding claim 13, Beutel discloses a depending surface A2 in the upper blade 4 that is offset from and faces away from the edge of the upper blade 3 (see Fig. 3; noting that ‘faces away’ encompasses facing any direction other than toward the upper blade edge), the depending surface A2 interfacing against the spring retainer 47/48/60 to guide the upper blade 4 over the spring retainer 47/48/60 (see Fig. 5).  
The spring of Beutel has coil at each side of its base portion as can be seen in Fig. 3. As a result, Beutel fails to disclose that the spring does not have a coil as required by claim 11.
Walton teaches a spring 75 having a spring base (the portion between the bosses 76a and 76b in Fig. 7) and a spring arm (the spring 75 has two spring arms extending left from the spring base relative to Fig. 7), and the spring 75 does not have a coil (see Fig. 7). Like the spring of Beutel, the spring of Walton performs the same function of biasing a yoke to urge an upper blade against a lower blade (see Walton at col. 4, line 74 to col. 5, line 7), and like the spring of Beutel, the spring of Walton includes the spring base being constrained while the spring arms extend from the spring base to bias the yoke (see Walton at Fig. 7).
Walton therefore provides evidence that a spring base of a spring for biasing a yoke toward a lower blade can be joined to spring arms without including a coil at the either of the junctions of the In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to one of ordinary skill in the art to select the shape of the spring of Beutel to not have a coil at the junctions of the spring base and spring arms in view of the teachings of Walton.
Claims Not Subject to Prior Art Rejection
Claims 4-6 and 14 are not subject to any prior art rejection. However, no determination of allowability can be made for these claims in view of the issues raised above under 35 USC 112. 
Response to Arguments
Initially, regarding whether are not claims 10 and 12 are entitled benefit to app. no. 14/489,159, the Applicant asserts at page 7 of the Remarks that the amendments to claims 10 and 12 cause the claims to be supported by the 14/489,159 app. The examiner agrees.
Regarding the rejections of claims 1-3 as being anticipated by Piwaron, the Applicant argues at page 12 of the Remarks that claim 1 requires that the spring does not have a coil, and that the spring of Piwaron has two coils. The examiner is persuaded by this argument, and the rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the references discussed above.
Regarding the rejections of claims 1, 2, 7 and 8 as being anticipated by Beutel, the Applicant argues at pages 12-13 of the Remarks that claim 1 requires that the spring does not have a coil, and that the spring of Beutel has two coils. The examiner is persuaded by this argument, and the rejection is 
Regarding the rejections of claims 11, 15, and 19 as being anticipated by Wahl, the Applicant agues beginning at page 13 of the Remarks that claim 11 requires “wherein the spring base is positioned above the lower blade”. The examiner is persuaded by this argument, and the rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the references discussed above.
Applicant’s arguments against the rejection of claims 11 and 13 as being anticipated by Beutel beginning at page 14 of the Remarks are persuasive for the same reasons as discussed above in regards to claims 1, 2, 7, and 8. However, upon further consideration, a new ground(s) of rejection is made in view of the references discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724